I115th CONGRESS1st SessionH. R. 968IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Mr. Sean Patrick Maloney of New York (for himself, Mr. Cummings, and Mr. Jeffries) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo enforce the Sixth Amendment right to the assistance of effective counsel at all stages of the adversarial process, to confer jurisdiction upon the district courts of the United States to provide declaratory and injunctive relief against systemic violations of such right, and for other purposes. 
1.Short titleThis Act may be cited as the Equal Justice Under Law Act of 2017. 2.Effective assistance of counsel (a)In generalAn indigent individual facing criminal prosecution or juvenile delinquency in a State court shall be entitled to the effective assistance of counsel, as guaranteed by the Sixth and Fourteenth Amendments, at the State’s expense. If the State delegates fiscal or administrative authority over the indigent defense function to one of its political subdivisions, the State retains ultimate responsibility for securing counsel for the individual. 
(b)Ineffective assistanceThe assistance of counsel is considered ineffective when a class can demonstrate that counsel’s performance was not reasonable under prevailing professional norms. 3.Remedy (a)Class action authorizedIf a State official or one or more of a State’s political subdivisions fails on a systemic basis to guarantee the right to the assistance of effective counsel as guaranteed by the Sixth and Fourteenth Amendments, aggrieved persons may, prior to conviction, commence a civil class action in the district courts of the United States to seek declaratory, injunctive, or other equitable relief. 
(b)Abstention doctrineA court entertaining a petition for relief filed under this Act need not apply the abstention restrictions articulated in Younger v. Harris (401 U.S. 37). (c)Burden of proofMembers of the class shall have the burden of establishing that there is a likelihood of imminent and irreparable injury from that violation. 
(d)Attorney’s feesIn any action or proceeding under this section, the court, in its discretion, may allow the prevailing party, other than a named official of a State or political subdivision of a State, a reasonable attorney’s fee as part of the costs. In awarding an attorney’s fee under this subsection, the court, in its discretion, may include expert fees as part of the attorney’s fee. (e)Savings provisionNothing in this section shall restrict any right that any individual has under any other statute or under common law to seek redress for a violation of the right to counsel. 
